          Case 1:18-cv-09433-LGS Document 25 Filed 12/20/18 Page 1 of 4
                                          U.S. Department of Justice
                                                                                             Page 1
                                                     United States Attorney
                                                     Southern District of New York
                                                     86 Chambers Street
                                                     New York, New York 10007
                                                      December 20, 2018
By ECF
The Honorable Lorna G. Schofield
United States District Judge
40 Foley Square
New York, NY 10007

        Re:     PEN American v. Trump, 18 Civ. 9433 (LGS)

Dear Judge Schofield:

    This Office represents defendant President Donald J. Trump in this First Amendment action
brought by plaintiff PEN American Center, Inc. (“PEN American”). I write respectfully
pursuant to Rule III.A.1 of the Court’s Individual Rules and Procedures for Civil Cases to
request a pre-motion conference on defendant’s unopposed motion to stay discovery pursuant to
Federal Rule of Civil Procedure 26(c) pending the outcome of defendant’s anticipated motion to
dismiss plaintiff’s amended complaint. Defendant proposes that the initial pretrial conference
currently scheduled for January 8, 2019, also serve as the pre-motion conference on defendant’s
motion to stay discovery.

   I.         Background

    On October 16, 2018, plaintiff filed its complaint initiating the present action, alleging that
defendant has taken or encouraged actions intended to chill speech critical of himself or his
administration. See Complaint (“Compl.”), Dkt. No. 1. Plaintiff seeks declaratory and
injunctive relief, namely a declaration that defendant’s allegedly retaliatory actions violated the
First Amendment and an injunction forbidding defendant from directing any subordinate to take
any action in retaliation for speech critical of defendant’s administration. See id. Prayer for
Relief.

    On November 27, 2018, the Court granted plaintiff’s motion on consent to adjourn the initial
pretrial conference in this action to January 8, 2019. See Dkt. No. 21.

    Today, on December 20, 2018, defendant filed a pre-motion letter with this Court laying out
the bases of defendant’s anticipated motion to dismiss plaintiff’s complaint and proposing a
schedule for plaintiff to amend its complaint and for the parties to brief defendant’s anticipated
motion to dismiss. See Dkt. No. 24. As explained in greater detail in defendant’s pre-motion-to-
dismiss letter, plaintiff’s complaint should be dismissed on jurisdictional grounds under Fed. R.
Civ. P. 12(b)(1) and for failure to state a claim under Fed. R. Civ. P. 12(b)(6). See id.
           Case 1:18-cv-09433-LGS Document 25 Filed 12/20/18 Page 2 of 4
                                                                                                               Page 2


    II.      Legal Standards for a Motion to Stay Discovery

    “Pursuant to Rule 26(c) of the Federal Rules of Civil Procedure, a court has discretion to stay
discovery ‘for good cause shown.’” Spencer Trask Software and Info. Servs. v. RPost Int’l, 206
F.R.D. 367, 368 (S.D.N.Y. 2002) (quoting Fed. R. Civ. P. 26(c)). “[G]ood cause may be shown
where a party has filed (or sought leave to file) a dispositive motion such as a motion to dismiss.
This is especially so where the stay is for a ‘short’ period of time and the opposing party . . . will
not be prejudiced by the stay.” Anti-Monopoly, Inc. v. Hasbro, Inc., No. 94 Civ. 2120 (LMM)
(AJP), 1996 WL 101277, at *2 (S.D.N.Y. March 7, 1996) (Peck, M.J.) (collecting cases).

    When considering a motion to stay discovery, courts generally “may consider . . . the breadth
of discovery sought and the burden of responding to it” and “should also consider the strength of
the dispositive motion that is the basis of the discovery stay application.” Spencer Trask, 206
F.R.D. at 368. “Courts also may take into consideration the nature and complexity of the action,
whether some or all of the defendants have joined in the request for a stay, and the posture or
stage of the litigation.” Chesney v. Valley Stream Union Free School Dist. No. 24, 236 F.R.D.
113, 115 (E.D.N.Y. 2006) (Boyle, M.J.).

    Pursuant to Rule III.C.2 of the Court’s Individual Rules and Procedures for Civil Cases,
“[a]bsent extraordinary circumstances, the Court does not stay discovery . . . during the pendency
of a motion to dismiss.”

    III.     Traditional factors weigh in favor of a stay of discovery.

    The factors generally considered by courts in this Circuit when considering a stay of
discovery pending a motion to dismiss weigh in favor of a stay here. Specifically, plaintiff does
not oppose the present motion and will not be prejudiced by a stay. In addition, the stay sought
by defendant is not unduly long: the parties have agreed upon and presented a briefing schedule
to the Court on defendant’s anticipated motion to dismiss. Although courts generally also
consider the breadth of discovery sought and the burden of responding to it, these factors are not
present here because plaintiff has consented to a stay of discovery and has not yet sought any
discovery.

    The strength of defendant’s dispositive motion weighs in favor of a stay. Generally, courts
“have required a motion for a stay be supported by substantial arguments for dismissal.” Hong
Leong Finance Ltd. (Singapore) v. Pinnacle Performance Ltd., 297 F.R.D. 69, 72–73 (S.D.N.Y.
2013) (Gorenstein, M.J.) (quotation marks omitted) (collecting cases). 1 Defendant’s pre-motion-
to-dismiss letter lays out substantial arguments for dismissal of plaintiff’s complaint under Fed.
R. Civ. P. 12(b)(1) and (b)(6). See Dkt. No. 24. Specifically, with respect to jurisdiction,
plaintiff has failed to adequately allege organizational or associational standing. See id. at 2. In
addition, this Court lacks jurisdiction to enter plaintiff’s requested relief against the President.
See id. at 3. With respect to Fed. R. Civ. P. 12(b)(6), plaintiff has failed to allege that its speech

1
  Alternatively, as discussed in Hong Leong, “district courts in this Circuit have often stated that a stay of discovery
is appropriate where a motion does not appear to be without foundation in law.” Hong Leong, 297 F.R.D. at 72.
However, Hong Leong rejected this standard as too lenient. See id. For the same reasons defendant’s motion to
dismiss is supported by substantial arguments, it is “not . . . without foundation in law.” Id.
          Case 1:18-cv-09433-LGS Document 25 Filed 12/20/18 Page 3 of 4
                                                                                               Page 3


or its members’ speech motivated defendant to take any action and has failed to adequately
allege injury for a First Amendment claim in this context. See id. In light of these substantial
arguments for dismissal of plaintiff’s complaint, a stay of discovery is warranted.

    The nature, complexity, and posture of the present action also weigh in favor of a stay of
discovery. At this time, the arguments defendant intends to present in his motion to dismiss are
legal arguments and do not require discovery from defendant to adjudicate. However, were this
case to proceed to merits discovery, complex questions of intent—including possibly the
President’s intent—would ostensibly be involved. Staying discovery at the outset of this case
could avoid such complex and costly discovery altogether.

   IV.     Extraordinary circumstances call for a stay of discovery in the present case.

    This Court’s Individual Rules and Procedures for Civil Cases make clear that discovery will
not be stayed pending a motion to dismiss absent extraordinary circumstances. See Rule III.C.2
of the Court’s Individual Rules and Procedures for Civil Cases. This case presents extraordinary
circumstances warranting a stay of discovery. The sole defendant in this action is the President,
who plaintiff alleges has taken or encouraged actions in retaliation for speech. Plaintiff seeks
injunctive and declaratory relief against the President. The Supreme Court has held that a “grant
of injunctive relief against the President himself is extraordinary, and should . . . raise[] judicial
eyebrows.” Franklin v. Massachusetts, 505 U.S. 788, 802 (1992) (plurality opinion); see id. at
827–28 (Scalia, J., concurring) (extending separation-of-powers analysis to declaratory relief).
More broadly, the Supreme Court has held that “[t]he high respect that is owed to the office of
the Chief Executive . . . is a matter that should inform the conduct of [an] entire proceeding
[against him], including the timing and scope of discovery.” Clinton v. Jones, 520 U.S. 681, 707
(1997) (emphasis added); see also Nixon v. Fitzgerald, 457 U.S. 731, 755 (1982) (“Courts
traditionally have recognized the President’s constitutional responsibilities and status as factors
counseling judicial deference and restraint.”). Defendant’s motion to dismiss will lay out the
jurisdictional consequences of a suit seeking injunctive and declaratory relief against the
President in greater detail. For purposes of the present motion, plaintiff’s claims against the
President amount to extraordinary circumstances.

    Extraordinary circumstances are also present in the specific discovery context implicated by
defendant’s present motion. Plaintiff’s claims address decisions made and actions taken by the
President. Although plaintiff has not yet made any discovery demands, the nature of plaintiff’s
claims indicates that it might try to seek discovery of Presidential communications or the
President’s state of mind. Such discovery demands would raise questions of executive privilege.
See, e.g., United States v. Nixon, 418 U.S. 683, 703–13 (1974) (discussing executive privilege in
the context of a subpoena against the President). Resolution of such questions—which would
have constitutional dimensions—and the possibility of avoiding them through adjudication of
defendant’s motion to dismiss amount to extraordinary circumstances warranting a staying of
discovery.

    In conclusion, defendant respectfully requests that the initial pretrial conference scheduled
for January 8, 2019, serve as a pre-motion conference on defendant’s unopposed motion to stay
discovery pending resolution of his anticipated motion to dismiss plaintiff’s amended complaint.
     Case 1:18-cv-09433-LGS Document 25 Filed 12/20/18 Page 4 of 4
                                                                             Page 4



Thank you for your consideration.

                                          Respectfully submitted,
                                          GEOFFREY S. BERMAN
                                          United States Attorney
                                    By:   /s/ Steven J. Kochevar
                                          Steven J. Kochevar
                                          Assistant United States Attorney
                                          86 Chambers Street, Third Floor
                                          New York, NY 10007
                                          Telephone: (212) 637-2715
                                          Fax: (212) 637-2717
                                          Email: steven.kochevar@usdoj.gov
